  Case 19-02507         Doc 16       Filed 03/26/19 Entered 03/26/19 12:18:50       Desc Main
                                       Document     Page 1 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                         )     Case No.: 19-02507
                           Larry J Walton      )
                                               )     Chapter 13
                                               )
                                 Debtor(s).    )     Judge Carol A. Doyle



                                        NOTICE OF MOTION

To:      Larry J Walton, 7337 S South Shore Dr, Unit 201 Chicago, IL 60649 via US Mail
         Tom Vaughn, Chapter 13 Trustee notice via ECF delivery system
         The United States Trustee notice via ECF delivery system
         Shellpoint Mortgage Servicing, PO Box 51850, Livonia, MI 48150 via certified Mail
         Shellpoint Mortgage Servicing, Attn: Kara Watt, Compliance Manger, PO Box 10826,
         Greenville, SC 29603-0826 via certified Mail
         Kevin Harrigan, Chief Executive Officer, NewRez LLC d/b/a Shellpoint Mortgage
         Servicing, 4000 Chemical Road Suite 200 Plymouth Meeting, PA 19462 via certified
         Mail
         CORPORATION SERVICE COMPANY, Registered Agent for NewRez LLC d/b/a
         Shellpoint Mortgage Servicing., 1201 HAYS STREET, TALLAHASSEE, FL 32301-
         2525 via certified Mail
         Kovitz Shifrin Nesbit, Attn: Ronald J. Kapustka, 175 N. Archer Avenue, Mundelein, IL
         60060 notice via US Mail
         Lake Terrace Condo Association, 7337 S South Shore Dr., Chicago, IL 60649 notice via
         US Mail
         See attached service list

         PLEASE TAKE NOTICE that on April 23, 2019 at 9:30 a.m. or as soon thereafter as I
may be heard, I shall appear before the Honorable Judge Carol A. Doyle or any other Bankruptcy
Judge presiding in her place in at 219 South Dearborn, Courtroom 742, Chicago, IL, 60604 on
the attached Debtor’s Motion to Determine Amount of Secured/Priority Claim (Rule 3012)
and shall request that the attached Order be entered, at which time you may appear if so desired.
  Case 19-02507      Doc 16     Filed 03/26/19 Entered 03/26/19 12:18:50            Desc Main
                                  Document     Page 2 of 5



                                                           /s/ David H. Cutler
                                                           David H. Cutler, esq.
                                                           Attorney for Debtor(s)
                                                           Cutler & Associates Ltd.
                                                           4131 Main St.
                                                           Skokie IL 60076
                                                           (847) 673-8600


                                 CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a copy of this Notice and Motion was mailed to
the above persons, at their respective addresses, postage prepaid, by depositing in the U.S. Mail
and via certified mail to the persons listed above at 4131 Main St, Skokie IL 60076, before 5:00
p.m. on or before March 26, 2019.


                                                           /s/ David H. Cutler
                                                           Attorney for Debtor(s)




                                                2
  Case 19-02507        Doc 16     Filed 03/26/19 Entered 03/26/19 12:18:50           Desc Main
                                    Document     Page 3 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                        )       Case No.: 19-02507
                          Larry J Walton      )
                                              )       Chapter 13
                                              )
                                Debtor(s).    )       Judge Carol A. Doyle



    MOTION TO DETERMINE AMOUNT OF SECURED/PRIORITY (RULE 3012)

         NOW COMES the Debtor, Larry J Walton. by and through his Attorneys, Cutler and

Associates, Ltd., and complaint of Shellpoint Mortgage Servicing, N.A. to 11 U.S.C. § 506(a),

28 U.S.C. 157(b)(2)(K) and Fed. R. Bankr.Pro. 3012 and states as follows:

         1.    The Debtor, Larry J Walton, owns the property located at 7337 S South Shore Dr,

               Unit 201 Chicago, IL 60649.

         2.    Shellpoint Mortgage Servicing, holds the first mortgage lien (account ending in

               1736) on the aforementioned real estate.

         3.    Shellpoint Mortgage Servicing, also holds the second mortgage lien (account

               ending in 5384) on the aforementioned real estate.

         4.    On January 29, 2019, Larry J Walton filed a Petition for Relief under Chapter 13 of

               Title 11 of the United States Code in the Northern District of Illinois, Eastern

               Division, as case number 19-02507.

         5.    The Debtors plan has not yet been confirmed.

         6.    This motion arises under Section 506 of the United States Bankruptcy Code.

         7.    This Honorable Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157 and 1334

               and Local Rule 2.33 of the United States District Court for the Northern District of




                                                  3
  Case 19-02507       Doc 16     Filed 03/26/19 Entered 03/26/19 12:18:50            Desc Main
                                   Document     Page 4 of 5


             Illinois, in that this action relates to the Bankruptcy Case No. 19-02507, In Re:

             Larry J Walton, which is presently pending before this Honorable Court.

       8.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(K).

       9.    Larry J Walton is the owner of real estate (hereinafter called “the real estate”)

             commonly known as 7337 S South Shore Dr, Unit 201 Chicago, IL 60649.

       10.   The fair market value of the real estate is $34,612.00 pursuant to the Comparative

             Market Analysis report dated March 21, 2019. Please see attached Exhibit A.

       11.   A first mortgage lien (account ending in 1736) is held by Shellpoint Mortgage

             Servicing in the estimated secured amount of $70,243.00.

       12.   A second mortgage lien (account ending in 5384) is also held by Shellpoint

             Mortgage Servicing on the property located at 7337 S South Shore Dr, Unit 201

             Chicago, IL 60649 in the amount estimated amount of $4,999.00.

       13.   Under 11 U.S.C. §§ 506(a), Shellpoint Mortgage Servicing’s secured lien would be

             an allowed secured claim to the extent of the value of the estate’s interest in the

             property securing the claim and the Shellpoint Mortgage Servicing second lien is

             void to the extent it is not an allowed secured claim.

       14.   The amount owed on the first mortgage, is an estimated $70,243.00 and exceeds the

             value of the underlying property, which is valued at $34,612.00 per the comparative

             market analysis performed on March 21, 2019.

       WHEREFORE, Debtor, Larry J Walton, prays that this Honorable Court enter an order

(i) valuing the Debtor’s real estate at $34,612.00 (ii) and finds that the second lien (account

ending in 5384) of Shellpoint Mortgage Servicing with an estimated balance of $4,999.00 is

completely unsecured and (iii) for such further relief as this Court deems just and proper.



                                                 4
Case 19-02507   Doc 16   Filed 03/26/19 Entered 03/26/19 12:18:50    Desc Main
                           Document     Page 5 of 5




                                               Respectfully Submitted,


                                               /s/ David H. Cutler
                                               David H. Cutler, esq.
                                               Attorney for Debtor(s)
                                               Cutler & Associates Ltd.
                                               4131 Main St.
                                               Skokie IL 60076
                                               (847) 673-8600




                                     5
